            Case 1:19-cr-00395-BAH Document 60 Filed 07/28/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                      :
                                               :
                v.                             :       Criminal No. 19-cr-395 (BAH)
                                               :
LARRY DEAN HARMON,                             :
                                               :
                        Defendant              :

                 JOINT PROPOSAL REGARDING SCHEDULING ORDER

       The United States of America, by and through the Acting United States Attorney for the

District of Columbia, and the Defendant, by and through his counsel, respectfully submit the

following Joint Response to the Court’s July 24, 2020 Minute Order directing the parties “to jointly

propose, by July 28, 2020, a schedule for further proceedings in this matter, including three

proposed dates for (1) pre-trial conference and (2) trial.” In response whereof, the parties

respectfully state as follows:

       1.       The parties propose the following pretrial deadlines:

                a. By October 30 2020, the parties shall file any pretrial motions other than

                     motions in limine; by November 13, 2020, the parties shall file any oppositions;

                     and by November 20, 2020, the parties shall file any replies;

                b. By December 1, 2020, the parties shall file any motions in limine; by December

                     15, 2020, the parties shall file any oppositions to motions in limine; and by

                     December 22, 2020, the parties shall file any replies; and

                c. By January 29, 2021, the parties shall file the Joint Pretrial Statement.

       2.       The parties propose the following dates for the Pretrial Conference:

                a. February 12, 2021;

                b. March 12, 2021; or
              Case 1:19-cr-00395-BAH Document 60 Filed 07/28/20 Page 2 of 3




                  c. March 26, 2021.

         3. The parties tentatively estimate that trial may last approximately 4-8 days, and propose

               the following dates to commence jury selection:

                  a. March 1, 2021;

                  b. March 29, 2021; or

                  c. April 12, 2021.

         4.       On March 13, 2020, the Court declared this a complex case and excluded time from

computation under the Speedy Trial Act for a period of 180 days, from March 13, 2020 through

September 11, 2020.

         5.       The government further moves, pursuant to 18 U.S.C. § 3161(h)(7)(A), to exclude

time under the Speedy Trial Act in the interests of justice until the date ultimately selected by this

Court for trial pursuant to the attached proposed scheduling order. This additional period is

necessary to allow the Defendant to fully review the voluminous and complex discovery in the

case and to adequately prepare for trial. Therefore, the government respectfully submits that the

ends of justice served by such exclusion would outweigh the best interest of the public and the

Defendant in a speedy trial. The Defendant understands and waives his rights under the Speedy

Trial Act.

         WHEREFORE, the parties respectfully request that the Court enter the attached scheduling

order.




                                                   2
Case 1:19-cr-00395-BAH Document 60 Filed 07/28/20 Page 3 of 3




                           Respectfully submitted,

                           MICHAEL R. SHERWIN
                           ACTING UNITED STATES ATTORNEY
                           New York Bar No. 4444188

                     By:   /s/ Christopher B. Brown
                           Christopher B. Brown, D.C. Bar No. 1008763
                           Assistant United States Attorney
                           555 4th Street, N.W.
                           Washington, D.C. 20530
                           C. Alden Pelker, Maryland Bar
                           S. Riane Harper, D.C. Bar No. 230233
                           Trial Attorneys, U.S. Department of Justice
                           1301 New York Ave., N.W., Suite 600
                           Washington, D.C. 20005
                           Phone: (202) 252-7153 (Brown)
                           Fax: (202) 514-6010
                           Christopher.Brown6@usdoj.gov
                           Counsel for the United States


                           /s/ Charles Flood (with permission)
                           Charles Flood
                           Flood & Flood Law Office
                           914 Preston at Main, Suite 800
                           Houston, TX 77002
                           (713) 223-8877; Fax (713) 223-8877
                           charles@floodandflood.com
                           Texas Bar License# 00798178
                           Fed I.D. 22508
                           Counsel for the Defendant Larry Dean Harmon




                              3
